Citation Nr: 0900806	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-26 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for gunshot wound, 
Muscle Group I, left shoulder, with osteoarthritis and scar, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

An October 2006 rating decision granted service connection 
for PTSD and assigned an initial 30 percent disability 
rating, effective June 30, 2006.  The October 2006 rating 
decision also continued the 10 percent rating for the 
veteran's service-connected gunshot wound disability.  A July 
2007 rating decision increased the rating for the gunshot 
wound disability to 20 percent, effective June 30, 2006.

In correspondence received in December 2007 the veteran 
indicated that he no longer desired a Board hearing on these 
matters.

The issue of entitlement to an increased rating for gunshot 
wound disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal the veteran's PTSD did not cause 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the October 2006 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.   As such, the filing 
of a notice of disagreement as to the initial rating assigned 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353-23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the veteran's 
appeal as to the initial rating assignment triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.

The November 2007 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the veteran's PTSD, and the veteran was informed of what was 
needed to obtain a schedular rating above the disability 
evaluation that the RO had assigned.  In July 2006 the 
veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, and in January 2006 and August 2006 the 
veteran underwent examinations that addressed the medical 
matters presented by this appeal.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The evidence in this case consists primarily of a January 
2006 private psychiatric evaluation and an August 2006 VA 
(QTC) PTSD examination.  A review of these examinations 
reveals that the veteran's PTSD is productive of symptoms of 
a constricted affect, sleep difficulty, intrusive thoughts, 
startle response, irritability, difficulty in concentrating, 
and feelings of depression.  While the January 2006 private 
examiner noted that the veteran had circumlocutory speech 
(the Board notes that the August 2006 VA examiner observed 
that the veteran's speech was adequately organized and not 
circumstantial), the evidence of record does not show such 
symptoms as panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of short or 
long-term memory, impaired judgment, impaired abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships, as contemplated by 
the next higher rating of 50 percent.

It appears that the veteran's PTSD has not significantly 
impacted his social functioning.  The veteran had maintained 
a long-term marriage (36 years) prior to his wife's death in 
1991, and the veteran has indicated that he has regular 
contact with siblings, children (including a disabled adult 
son that lives with the veteran), grandchildren, and friends.  
As for employment, the Board notes that the veteran retired 
in 1998 (at approximately 68 years of age) after having had 
worked for a natural gas company for 35 years.  The August 
2006 VA examiner summarized the impact that the veteran's 
PTSD had on his social and occupational functioning as 
follows:

Psychiatric symptoms cause occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks, although 
generally [the veteran] is functioning 
satisfactorily with routine behavior, 
self-care, and conversation.

To adequately evaluate and assign the appropriate disability 
rating to the veteran's service-connected PTSD, the Board 
must also analyze the veteran's GAF scores, in addition to 
the enumerated factors listed in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 
436, 443 (2002) (holding that "the rating specialist is to 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV [Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed.].

The veteran's GAF scores during this appeal have been 60 
(January 2006) and 75 (August 2006 VA examination).  A GAF of 
60 reflects only a moderate level of PTSD symptoms, and a GAF 
of 75 reflects only slight PTSD symptoms.  In this regard, 
the Board observes that the veteran (as noted in the August 
2006 VA PTSD examination) has had no definitive treatment for 
his PTSD and takes no prescribed medication for PTSD.

In sum, based on the veteran's GAF scores and clinical 
findings from the psychiatric examinations of record 
revealing few if any of the symptoms which more closely 
approximate the criteria for a rating of 50 percent, an 
initial rating in excess of 30 percent for PTSD is not 
warranted at any time during the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's PTSD has been evaluated under the 
applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his PTSD.  The 
evidence does not reflect that the veteran's PTSD has caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD) is denied.


REMAND

As for the claim of entitlement to an increased rating for 
the service-connected gunshot wound disability, the Board 
observes that during the pendency of this appeal, the 
regulations pertaining to the evaluation of the skin were 
amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (October 23, 2008)).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  Thus, the veteran's claim is affected and is 
subject to the amended regulation.  

The Board notes that the veteran has not been notified of the 
amended regulation, and has not been provided with a copy of 
such regulation.  As such, the Board finds that he should be 
provided with such information upon remand and the AOJ should 
consider the new criteria in the adjudication of the claim 
regarding the evaluation of the service-connected gunshot 
wound disability.

In addition, in light of the foregoing, the veteran should be 
afforded a new VA examination.  The examiner should be 
provided the diagnostic criteria under the old and the 
amended regulation and should provide findings consistent 
with the criteria.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Notify the veteran of the amended 
regulation changes for rating the skin, 
effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (2008) (presently codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(October 23, 2008)). 

2.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected gunshot 
wound disability.  The examiner should 
review the claims folder prior to 
examination.  Any indicated tests should 
be accomplished.  The examiner should be 
provided the diagnostic criteria 
(pertaining to the evaluation of scars) 
under the old and the amended regulation 
and should provide findings consistent 
with both the old and the amended 
criteria.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  The AMC should then readjudicate the 
claim of entitlement to an increased 
rating for gunshot wound, Muscle Group I, 
left shoulder, with osteoarthritis and 
scar.  If the issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


